TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-14-00399-CV



                  Law Office of Larry Laden, P.C., Larry Laden, Individually,
                         and Clay Boulware, Individually, Appellants

                                                   v.

                                        Alysa Baker, Appellee


            FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY,
       NO. C-1-CV-13-010495, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING



                              MEMORANDUM OPINION


                 The parties have filed a joint motion to dismiss this appeal, explaining that they have

resolved their dispute. We grant the motion and dismiss the appeal with prejudice. See Tex. R. App.

P. 42.1(a)(1).

                                                __________________________________________

                                                Scott K. Field, Justice

Before Chief Justice Rose, Justices Goodwin and Field

Dismissed on Joint Motion

Filed: April 16, 2015